Stallcup, C.
It is apparent from the terms of the instrument set out that the leasehold estate, and the right to purchase the entire estate upon the terms specified therein, vested upon the execution of the said instrument, subject to be terminated and divested or defeated upon a breach of the conditions stated therein. Sec. 334, Pom. Spec. Perf. It also appears from the evidence, and from the findings of the jury and the court thereon, that all payments and conditions were duly made and performed, or duly tendered. It follows, then, that, if this contract was fairly entered into, the appellants were entitled to have a specific performance thereof.
Prom the evidence it appears that at the time this contract was entered into the mining claims had no established value; that in the month of February, 1884, the *479lessees struck mineral of value, and commenced shipping ore therefrom, and thereby the practicable value of the property was established. As to the manner of and inducements for entering into the contract, the appellee Marshal], in his testimony, testified as follows: “Am one of the plaintiffs in this suit; one of the parties interested in the property in controversy. Am one of the persons who executed the lease. Question. You may state, about the lease, what conversation you had with the parties with reference to the lease before it was signed, and at the time of the signing, and all about it? Answer. I did not have any talk with them. I did not know anything about it, only what I heard from Mr. McLaughlin, my partner. I signed the lease, and there was not anybod}7present when I signed it. ” The appellee James McLaughlin, in his testimony, testified as follows: “ Question. Then you would not sign that contract? Ansiuer. No, sir. Q. What then? A. Well, then they brought another and bound themselves to work,, and my recollection is that I signed it and took it to my wife to sign it. Q. What conversation did you have with your wife at the time you took it to her to sign? Was that this contract that is sued on? A. This same one. I don’t think I ever submitted the other to her. I know I would not to her, or to Charley either, because I did not consider it fit to sign.” And the appellee Mrs. Sue McLaughlin, in her testimony, testified as follows: “ Question. Mrs. McLaughlin, are you one of the plaintiffs in this suit? A. I am. Q. Do you recollect about the execution of the contract described, — • bond lease of the property? A. Yes, sir; I recollect about it. Q. I will ask you to state fully the circumstances concerning that transaction, the talk that you had with the parties before the leasing of it, and at the time of the execution of the lease? A. Well, in the first place, I will have to state that the parties had been trying to get the lease frpm us for some time. Q. What parties do you mean? A. I mean Wil*480son. No one else ever spoke to me on the subject at all, but he spoke to me quite a number of times for a lease on the property, and he said he had been at Mr. McLaughlin to get a lease, and he would not give him one, and he wanted me to give him one, and also to influence Mr. Mac to give him one; and, among other things he told me, he went on, and took the pains to explain to me that he was sure he could find mineral from the lay of the mine, the location of it, and all; that he was sure that he would get mineral if we would give him a lease. And so I spoke to Mr. McLaughlin on the subject, and we talked the matter over. I don’t know how long it was after, but it was some time after,— we had several talks upon the subject,— when Mr. Mac told Mr. Wilson all right, he would give him a lease; or at least Mr. McLaughlin told me he had told him so, and I did not hear any more about it. I can’t tell how long, — perhaps a week, — when Mr. McLaughlin came in one day, and he says: ‘ Here is the lease Mr. Wilson has sent up for you to sign.’ I took it; and, as I was very busy, I laid it by. I did not look at it at that time, — perhaps for a couple of hours after; and I took the lease, and took the pains to read it, and sat reading it some time; thought over it, and laid it up in the desk. Mr. Mac came in afterwards, and asked me if I had signed it, and I said, ‘No.’ He says: ‘Ain’t you going to sign it?’ And I says: ‘I will if they will explain certain things in it to me.’ Q. Come down to the time you had a conversation with Mr. Wilson. A. I would not sign the lease, at least until I could see the parties that made it, for some explanation; and Mr. Wilson came in one day. Mr. Mac says: ‘Here is the man that has come for that lease for you to sign.’ I says: ‘ Mr. Wilson, I want some explanation on this before I sign it.’ He says: ‘All right, Mrs. McLaughlin; I will give you any information I can on the subject.’ And I asked him about this fifteen per cent. Says I: ‘ You being one of the lessees, I don’t understand it, as we are the *481only owners in it, — Mr. McLaughlin, myself, Mr. Wilson and Charley Marshall. I don’t understand whether you are to get any of this fifteen per cent, or not; but I should think not, as you are one of the lessees.’ He says: ‘Mrs. McLaughlin, for every dollar taken out of there you get fifteen cents of it.’ ‘Well,’ I says, ‘that is what I wanted to know.’ And furthermore I went on to state,— says I, ‘About this bond; I don’t know,— I never had thought anything of it at all.’ I had never heard anything of the bond, and I had not thought anything about it; and says I: ‘ That is a very low bond. I don’t know as I shall sign it at all.’ He says, ‘Oh,’ says he, ‘ that is merely optional.’ Says he: ‘At the end of the time you can take the $5,000 or need not. It is the lease we are after.’ ‘Well,’ says I, ‘if that is the case, I will sign the lease;’ and so I signed it. That is as near as I can recollect, that was the language used; at least, that is the substance of it that was used by us two. * * * Q. How state what he said at some subsequent time about it? A. Well, it was one evening in the dining-room at the Clarendon. He came in. We were talking the matter over about a compromise; and I told him, says I, ‘ Mr. Wilson, you know that I never would have signed that if you hadn’t told me that we were to get fifteen per cent., and so on.’ And he says: ‘ I did tell you that, but I did not mean it in that way; I meant according to your interest; and you see it was there in black and white, and you put your name to it.’ ” Appellant Wilson, in his testimony, testified as follows: “Mr. McLaughlin, Mrs. McLaughlin, and McMurchey and myself were in the room. Mr. McLaughlin took his pen and signed the paper, and Mrs. McLaughlin was standing just over the counter by the safe, with the pen in her hand, talking, about it, and ‘Mr. Wilson,’ she says, ‘what does this' fifteen per cent, mean?’ Says I: ‘It means fifteen cents on the dollar;’ and, says I, ‘Here is Mr. McMurchey, the man who drew it; he will explain it to you; ’ and then he *482went on, and explained it to Mrs. McLaughlin what it really meant. Question. What did he say? Answer. He told her (Mrs. McLaughlin) it meant as it read, and that they were to get fifteen per cent, pro rata on the Vallejo; and he says: ‘You get double as much on the Aspen Mammoth as on the Vallejo.’ And she says: ‘ There is one thing in it I don’t like, and that is the price. That is not enough.’ And I says:‘Mrs. McLaughlin, I think it is a plenty for the property the way it stands.’ And Mr. McLaughlin says, ‘Yes.’ She then signed the bond.” The testimony of McMurchey was to the same effect.
The negotiations appear to have been carried on openly, fairly and deliberately. Doubtless there was some misunderstanding, and possibly erroneous statements were made of the fifteen per cent, royalty provision of the contract; but neither the evidence nor the findings are to the effect that any such statements were fraudulently made. If any of the parties were mistaken about the legal effect of this minor provision of the contract, it affords no sufficient reason for setting aside the contract, nor for denying specific performance thereof. 2 Pom. Eq. Jur. § 843. The decree should be reversed and the cause remanded.
Bising and De France, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment is reversed and the cause remanded.

Reversed.